DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 1/27/22 .  Claims 2-21 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   	
 	Claims 2-3, 5-11 and 13-21 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-20 of US Patent 11,216,866, B2 hereinafter “866 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application claims 2-3, 5-11 and 13-21  are to be found in the claims 1-20   of the 866 patent. See the following table for more details.

Instant Application (17/567,218)
US Patent 11,216,866 B2

 
Claim 2
Claim 3
Claims 5-9
Claim 10
Claim 11
Claims 13-17
Claim 18
Claim 20
Claim 21
Claims 1 and 3
Claim 2
Claims 4-8
Claims 9 and claim 11
Claim 10
Claims 12-16
Claim 17 and claim 19
Claim 20
Claim 6

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Foster, II ( US Patent Application Publication 2013/0212000 A1, hereinafter “ Foster”)  and further in view of  Barry.(US Patent Application Publication 2014/0372343 A1, hereinafter “Barry”)
 	As to claim 2, Foster teaches an apparatus comprising: a display screen; a network interface; a memory device; at least one processor to: render on the display screen a graphical user interface having a plurality of rows, each row having a size field; (Foster Fig.2 and par [0030] teaches region 208 shows 55 units)
 	detect actuation of a first input; in response to detecting actuation of the first input, change a status indicator stored in the memory device to indicate that a cursor is about to hover over a given row of the plurality of rows; (Foster par [0081] teaches user press order tab region 902)
 	detect a movement of the cursor over the given row; in response to detecting the cursor hovering over the given row, render a drop down menu with different size options for an order associated with the given row on which the cursor hovers, the drop down menu displaying a bid/buy drop down menu and a sell/offer drop down menu associated with the given row so that price changes are visible while the drop down menu is being displayed;( Foster par [0081] teaches user press order tab region 902 then whenever the trader moves the mouse into one of the price display regions 306,308,312 and 316, the trading display a region 904 that assists a trader in entering an order. Foster par [0087] teaches region 904 includes regions 914a-914g that have a predetermined values displayed therein)
 detect a selection of a size option in the drop down menu; and in response to the selection of the size option, transmit, via the network interface, an order corresponding to the selected size option.(Foster par [0087] teaches if the trader selects  one of the regions 914, the trading computer generates and transmit to the trading host an order to buy or sell a quantity of the product identical to the value displayed in the particular region 914a-914g selected by the trader at a price identical to the value displayed in the region 906)
Foster teaches  bid/buy and sell/offer menu but fails to expressly teach the menu is dropdown menu.
However, Barry teaches a dropdown menu.( Barry Fig.12 and par [0055] teaches price and quantity dropdown menu)
 	Foster and Barry  are analogous art directed toward security trading and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Foster and Barry according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to save screen real estate.	 	As to claim 3, Foster and Barry teach the apparatus of claim 2, further comprising a keyboard, wherein the first input is an actuation of a key on the keyboard.(Foster par [0074] teaches pressing of a key on keyboard) 	As to claim 4, Foster and Barry teach the apparatus of claim 2, wherein the at least one processor is further configured to update the bid/buy drop down menu and the sell/offer drop down menu as the cursor is moved over different rows.(Foster par [0083] teaches region 904 is displayed in response to positioning the mouse over one of regions 306,308,312 or 316) 	As to claim 5, Foster and Barry teach the apparatus of claim 2, wherein the at least one processor is further configured to superimpose the drop down menu over a size field.(Barry Fig.12) 	As to claim 6, Foster and Barry teach the apparatus of claim 2, wherein the at least one processor is further configured to render the different size options in increments of fifty.(Foster Fig.9 and par [0087] teaches  regions 914a-914g with predefined values. The examiner interprets using the predefined values of increments of fifty is an obvious design choice and therefore it would have been obvious to one of ordinary skill in the art to try to utilize the predefined value of fifty to allow user to customize the predefined value) 	As to claim 7, Foster and Barry teach the apparatus of claim 2, wherein the at least one processor is further configured to render fifty as a lowest available size option of the different size options.( Foster Fig.9 and par [0087] teaches  regions 914a-914g with predefined values with region 914a has predefined value of 1. The examiner interprets using the predefined values of fifty is an obvious design choice and therefore it would have been obvious to one of ordinary skill in the art to try to utilize the predefined value of fifty to allow user to customize the predefined value ) 	As to claim 8, Foster and Barry teach the apparatus of claim 2, wherein the at least one processor is further configured to render two hundred and fifty as a highest available size option of the different size options. ( Foster Fig.9 and par [0087] teaches  regions 914a-914g with predefined values with region 914g has predefined value of 100. The examiner interprets using the predefined values of 250 is an obvious design choice and therefore it would have been obvious to one of ordinary skill in the art to try to utilize the predefined value of250 to allow user to customize the predefined value) 	As to claim 9, Foster and Barry teach the apparatus of claim 2, wherein the at least one processor is further configured to detect multiple selections of the size option in the drop down menu; and transmit, via the network interface, orders corresponding to the multiple selections. Foster par [0087] teaches if the trader selects  one of the regions 914, the trading computer generates and transmit to the trading host an order to buy or sell a quantity of the product identical to the value displayed in the particular region 914a-914g selected by the trader at a price identical to the value displayed in the region 906)
 	Claims 10-17 merely recite a method performed by the apparatus of claims 2-9 respectively. Accordingly, Foster and Barry teach every limitation of claims 10-17 as indicates in the above rejection of claims 2-9 respectively.
Claims 18-19 , 20 and 21 merely recite a non-transitory computer readable medium with instructions  executed by one or more processor of claims 2-3, 9 and 6 respectively.    Accordingly, Foster and Barry teach every limitation of claims 18-19, 20 and 21 as indicates in the above rejection of claims 2-3, 9 and 6 respectively.
Conclusion	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175